            Case 2:13-cr-00171-JHS Document 379 Filed 03/27/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA

       v.
                                                           CRIMINAL ACTION
ASKIA WASHINGTON                                           NO. 13-171-2



                                           ORDER

       AND NOW, this 27th day of March 2020, upon consideration of Defendant’s unopposed

Motion for an Extension of Time to File [a] Motion to Vacate Judgment and Dismiss [the]

Indictment (Doc. No. 378), is ORDERED that Defendant shall file his motion to vacate the

judgment and dismiss the indictment by April 8, 2020.

                                                   BY THE COURT:



                                                   ___ _____ _____ ____
                                                   JOEL H. SLOMSKY, J.
